



JOINT VENTURE AGREEMENT

 







THIS JOINT VENTURE AGREEMENT entered into this 10th day of February 2005 by and
between RX Fulfillment Services, Inc. (“RX”), a Texas corporation, and Laura
Clelland d.b.a. DiabeteSource (“DS”).




WITNESSETH

 

WHEREAS, RX provides pharmacy and medical products and services for patients and
healthcare facilities (the “Services”) and desires access to new markets;

 

WHEREAS, DS markets medical products and services, and desires assistance in
supplying these products and services; and




WHEREAS, RX and DS desire to create a company to provide each of its products
and services under one company to the Indian Health Services, markets identified
as American Indian reservations and other Indian Nation affiliated healthcare
markets; and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements contained herein, the parties hereto do
hereby promise, covenant and agree as follows:




1.

Definitions.

 

Throughout this Joint Venture Agreement, and unless the context otherwise
requires, the following words shall have the indicated meanings:




1.1.

‘‘Agreement’’ This Joint Venture Agreement.




1.2.

‘‘Bankruptcy’’ The filing by a Joint Venturer of a petition commencing a
voluntary case under the Bankruptcy Code (Title 11 of the United States Code); a
general assignment by a Joint Venturer for the benefit of creditors; an
admission in writing by a Joint Venturer of its inability to pay its debts as
they become due; the filing by a Joint Venturer of any petition or answer in any
proceeding seeking for itself, or consenting to, or acquiescing in, any
insolvency, receivership, composition, readjustment, liquidation, dissolution,
or similar relief under any present or future statute, law or regulation, or the
filing by a Joint Venturer of an answer or other pleading admitting or failing
to deny, or to contest, the material allegations of the petition filed against
it in any such proceeding; the seeking of, or consenting to, or acquiescence by
a Joint Venturer in the appointment of any trustee, receiver, or liquidator of
it, or any part of its property; and the commencement against a Joint Venturer
of an involuntary case under the Bankruptcy Code, or a proceeding under any
receivership, composition, readjustment, liquidation, insolvency, dissolution or
like law or statute, which case or proceeding is not dismissed or vacated within
60 days.




1.3.

''Joint Venturers’’ DS, RX and any other person or persons or entity or entities
who may subsequently be designated as a member of this joint venture pursuant to
the further terms of this Agreement.




1.4.

''Joint Venture’’ The joint venture formed by this Agreement.




1.5.

''Joint Venture Interest’’ A Joint Venturer's share of the profits and surplus
of the Joint Venture.




1.6.

''Joint Venture Rights’’ The property rights of a Joint Venturer which are
comprised of a Joint Venturer's: (i) right in specific Joint Venture property,
(ii) interest in the Joint Venture, and (iii) right to participate in the
management thereof.




2.

Name.




The name of the Joint Venture shall be ''REZ Healthcare, Inc.'', an Arizona
corporation, and any further reference herein to the Joint Venture will be
identified as “Joint Venture.”




3.

Principal Place of Business.




The principal office and place of business of the Joint Venture (the ''Office'')
shall be 207 Williamson Avenue, Winslow, AZ 86047.  The alternate office for
finance and administration shall be 9100 Southwest Freeway, Suite 130-A, and
Houston, Texas, 77074.  The Joint Venture shall have such other or additional
offices as the Joint Venturers may determine from time to time.




4.

Business and Purpose.  




The sole purpose of the Joint Venture is to market the Services, and to engage
in such operations and business as may be deemed necessary or appropriate to
accomplish such purpose.




5.

Term.  




The Joint Venture shall commence upon the date of this Agreement. Unless sooner
terminated pursuant to the further provisions of this Agreement, the Joint
Venture shall continue until January 31, 2010, subject to the provisions of
Section 9.  Thereafter, this Agreement shall be renewed and continue from term
to term unless at least three months prior to January 31, 2010, or to the end of
any subsequent term year, one of the Joint Venturers gives written notice to the
other Joint Venturer of its intent to terminate the Joint Venture as of the end
of such year.




6.

Capital Contributions.




6.1.

No cash contributions or capital shall be required by this Joint Venture.




6.2.

The Joint Venturers may, at their discretion, make capital contributions in such
amounts and at such times, as they shall deem appropriate.




6.3.

A capital account shall be established and maintained in all events for each
Joint Venturer in the manner provided under and in accordance with applicable
Treasury Regulations. Accordingly, a Joint Venturer's capital account shall
include generally, without limitation, the initial capital contribution of a
Joint Venturer, (i) increased by the Joint Venturer's allocable share of income
and gain, and (ii) decreased by distributions of money or property, allocations
of expenditures of the Joint Venture, and allocations of losses and deductions,
and (iii) as otherwise adjusted in accordance with the additional rules set
forth in the applicable Treasury Regulations.




6.4.

Except as specifically provided in this Agreement, or as otherwise provided by
law, no Joint Venturer shall have the right to withdraw or reduce its
contributions to the capital of the Joint Venture.




7.

Profit and Loss.




7.1.

The percentages of Joint Venture Rights and Joint Venture Interest of each of
the Joint Venturers in the Joint Venture shall be as follows:




DS         51 %

RX        49 %




7.2.

Except as provided in Section 6.3 of this Agreement, for purposes of the
Internal Revenue Code of 1986, as amended (the ''Code''), or the corresponding
provisions of any future federal internal revenue law, or any similar tax law of
any state or jurisdiction, the determination of each Joint Venturer's
distributive share of all items of income, gain, loss, deduction, credit or
allowance of the Joint Venture for any period or year shall be made in
accordance with, and in proportion to, such Joint Venturer's percentage of Joint
Venture Interest as it may then exist, unless otherwise required by the
applicable Treasury Regulations.




7.3.

Notwithstanding Section 6.2 of this Agreement, all items of income, gain, loss,
deduction, credit or allowance with respect to property contributed to the Joint
Venture by a Joint Venturer shall be allocated among the Joint Venturers so as
to take account of the variation between the basis of the contributed property
and its fair market value at the time of the contribution, which allocation
shall be made in accordance with the Internal Revenue Code and the regulations
issued under such provisions.




8.

Distribution of Profits.




8.1.

The Managers will provide financial statements to the Joint Venturers on a
quarterly basis.  The net cash from operations of the Joint Venture shall be
distributed at such times as may be determined by unanimous agreement of the
Managers, but not less frequently than every calendar quarter; such distribution
among the Joint Venturers shall be made in proportion to their Joint Venture
Interests.




8.2 As used in this Section 7, the term ''net cash from operations'' shall mean:
the gross cash proceeds from the Joint Venture operations less the portion
thereof used to pay or establish reserves for all Joint Venture expenses, debt
payments, capital improvements, replacements, and contingencies, all as
determined by the Managers.  “Net Cash From Operations” shall not be reduced by
depreciation, amortization, cost recovery deductions, or similar allowances, but
shall be increased by any reductions of reserves previously established.




9.

Responsibilities and Duties.




9.1.

RX Responsibilities:  RX Shall have the responsibility of establishing and
providing all durable medical equipment and pharmaceutical services for the
customers of this Joint Venture through the operation of its facilities.  These
services shall include but not be limited to the following:




a.

Establish, man and operate the facilities to be used to provide the Services
(“Facilities”).




b.

Provide the connecting database, services and other hardware and software
necessary to operate the Facilities.




c.

Provide training and support for the operation of all remote locations.




d.

Provide the properly licensed and trained personnel necessary to operate the
facilities and remote locations and to provide the Services.




e.

Shall maintain the books and records of the Joint Venture and shall establish
and maintain all banking and other funding relationships for the Joint Venture.




9.2.

DS Responsibilities:  DS shall refer customers to the Joint Venture and shall
otherwise market the delivery of Services to end-user customers of the Joint
Venture.  These services shall include but not be limited to the following:




a.

Establishing and negotiating the initial terms of all contracts entered into by
the Joint Venture prior to acceptance by the Joint Venture for final
contracting.




b.

Providing on-site customer contacts, presentations, and interaction concerning
the Services.




c.

Verifying, confirming, and ensuring delivery of all Services.




d.

Advising the Joint Venture of customer satisfaction and acceptance issues and
ensuring that any outstanding issues are resolved and followed up on.




10.

Customers.




10.1

Referrals.  DS shall refer customers to the Joint Venture and it is hereby
agreed that all customers referred by DS shall be and shall remain the exclusive
customers of this Joint Venture and all revenues produced by providing the
Services shall be the earnings solely of the Joint Venture.  In addition, all
customers referred by DS shall be the exclusive customers of the Joint Venture
in the future and any future customers in the same category as customers
referred by DS shall be the exclusive customers of this Joint Venture now and in
the future.  By way of example, but not limitation, if DS refers an Indian
Reservation Facility to the Joint Venture, then all future Indian Reservation
Facilities which thereafter become customers of the Joint Venture or shall be
the exclusive customer of the Joint Venture, without regard to the origination
of that particular customer.    




10.2.

Damages.  In light of the agreement set forth above in Section 10.1, which is
essential to this Agreement, in the event that DS or its affiliates provide
services identical or similar to the Services, to any customer referred by RX or
The Joint Venture, as defined in Section 10.1 above then RX shall be entitled to
damages equal to 49% of all revenue received by DS or its affiliates at any
time, notwithstanding the termination of the Joint Venture.  This clause shall
serve as the termination of the Joint Venture.




11.

Rights, Duties and Powers of the Managers; Certain Agreements Respecting the
Joint Venturers' Representatives.




11.1.

The Joint Venture shall be managed by the designees of the Joint Venturers.
 Initially, Laura Clelland and Daryl Webster shall manage this Joint Venture and
the term “Managers” used throughout this Agreement shall mean and refer to Ms.
Clelland and Mr. Webster in that capacity.




11.2.

Management and operation of the Joint Venture business shall in every respect be
the full, complete, and exclusive responsibility of the Managers. The Managers
shall devote to the conduct of the Joint Venture business so much of their time
as may be reasonably necessary for efficient operation of the Joint Venture
business. The Managers, in extension and not in limitation of the powers given
to them by law or the other provisions of the Agreement, shall, in their sole
discretion, have full power in the management and operation of the Joint Venture
business to do any and all acts and things necessary, proper, convenient or
advisable to effectuate the purposes of the Joint Venture, subject to the
provisions of this Agreement.




11.3.

Without the consent of all of the Joint Venturers, no Joint Venturer shall, on
behalf of the Joint Venture, borrow or lend money, make, deliver or accept any
commercial paper, or execute, seal or deliver any deed to secure debt, bond,
lease, guaranty, security instrument, security agreement or financing statement,
or purchase or contract to purchase, or sell or contract to sell, or encumber
any property for or of the Joint Venture.




11.4.

The Managers shall not be entitled to any compensation from the Joint Venture,
either directly or indirectly, for acting as Managers. This provision shall not,
however, be construed to prevent the Managers from receiving compensation from
the Joint Venture for action taken in a capacity other than as Managers, or for
the payment of all expenses and costs incurred by the Managers with respect to
the management of the Joint Venture.




11.5.

The Managers shall be responsible to the Joint Venture as fiduciaries in
accordance with the laws of the State of Texas. Subject to the provisions of
this Agreement, the Managers may contract with any person or entity, at
reasonable rates of compensation, for the performance of any services that
reasonably may be required to carry on the business of the Joint Venture.
Nothing contained herein shall be construed to constitute any Joint Venturer the
agent of another Joint Venturer, except as provided herein, or in any manner to
limit the Joint Venturers in the carrying on of their own respective businesses
or activities. Any of the Joint Venturers or any director, officer, shareholder,
agent, servant or employee of any of the Joint Venturers may engage in and
possess any interest in other businesses of every nature and description,
independently or with others, and neither the Joint Venture nor the Joint
Venturers shall have any rights, by virtue of this Agreement or otherwise, in
and to such independent ventures or the income or profits derived therefrom, or
any rights, duties or obligations in respect thereof. This provision shall not
limit the effect of any other agreement between any Joint Venturer, in its own
behalf, and any director, officer, shareholder, agent, servant or employee of
that Joint Venturer.




11.6.

The Managers shall manage, operate and control the affairs of the Joint Venture
to the best of their ability and shall use their best efforts to carry out the
businesses and purposes of the Joint Venture as set forth in Section 3 of this
Agreement, and in connection therewith, the powers of the Managers shall
include, by way of illustration and not of limitation, the power, at the sole
cost and expense of the Joint Venture, to:




a.

Enter into agreements and contracts with any person(s) and give receipts,
releases and discharges, with respect to all of the foregoing and any matters
incident thereto, as the Managers may consider advisable or appropriate.




b.

Maintain, at the expense of the Joint Venture, adequate records and accounts of
all operations and expenditures, and furnish the Joint Venturers with annual
statements of account as of the end of each Joint Venture fiscal year, together
with tax reporting information.




c.

Purchase at the expense of the Joint Venture, liability and any other insurance
in such amounts and with such companies as the Managers shall determine, in
their sole discretion, to protect the Joint Venture's properties and business
and to protect the Joint Venturers against the risks automatically insured
against or otherwise deemed appropriate by the Managers.




d.

Perform any and all other acts or activities customary or incident to the
furtherance of the purpose of this Joint Venture as set forth herein.




11.7.

Indemnification.




a.

DS (including its officers, directors, shareholders, servants, employees and
agents) shall not be liable for and RX hereby indemnifies and agrees to hold
harmless DS (including its officers, directors, shareholders, servants,
employees and agents and each person controlling, controlled by or under common
control with DS (collectively ''Indemnified Parties'') against any third party
claim arising out of the activities and operations of RX, and all judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys', accountants' and experts' fees, actually and necessarily incurred by
the Indemnified Parties or any of them as a result of such claim, unless caused
by willful misconduct. Notwithstanding anything to the contrary contained in
this Agreement, RX shall have no liability to the Joint Venture or any of the
Joint Venturers unless the loss is caused by willful misconduct with respect to
its obligations contained herein.

 

b.

RX  (including its officers, directors, shareholders, servants, employees and
agents) shall not be liable for and DS hereby indemnifies and agrees to hold
harmless RX (including its officers, directors, shareholders, servants,
employees and agents and each person controlling, controlled by or under common
control with RX  (collectively ''Indemnified Parties'') against any third-party
claim arising out of the activities and operations of DS, and all judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys', accountants' and experts' fees, actually and necessarily incurred by
the Indemnified Parties or any of them as a result of such claim, unless caused
by willful misconduct. Notwithstanding anything to the contrary contained in
this Agreement, DS shall have no liability to the Joint Venture or any of the
Joint Venturers unless the loss is caused by willful misconduct with respect to
its obligations contained herein.




11.8.

Without the prior written consent of all other Joint Venturers, the Joint
Venture Interest and Joint Venture Rights of a Joint Venturer as a Joint
Venturer shall not be sold, hypothecated, pledged, assigned, donated or
otherwise transferred.




12.

Legal Title to Joint Venture Property.  




Legal title to the property of the Joint Venture shall be held in the name of
''REZ Healthcare, Inc.''








13.

Banking.  




All revenues of the Joint Venture shall be deposited regularly in the Joint
Venture savings and checking accounts at such bank or banks as shall be selected
by RX, and the signature of a Manager designated by RX shall be honored for
banking purposes, other than the extension of credit to or the borrowing of
money by or on behalf of the Joint Venture.




14.

Books.  




Proper, just and true books of account shall be kept by the Joint Venturers and
entries promptly made therein of all of the transactions of the Joint Venture,
and such books of account shall be open at all times to the inspection and
examination of the Joint Venturers. The books shall be kept on the cash receipts
and disbursements basis and the fiscal year of the Joint Venture shall be the
calendar year. Unless otherwise agreed by the Joint Venturers, a review shall be
made as of the closing of each fiscal year of the Joint Venture by independent
certified public accountants who shall be engaged by the Joint Venture, if
desired at that time.




15.

Termination and Withdrawal.  




No Joint Venturer may withdraw from the Joint Venture prior to the end of the
Term.  On termination of this Agreement future revenues from then existing
customers of the Joint Venture shall be handled in accordance with Section 10
hereof.




16.

Bankruptcy.  




Upon the bankruptcy of any Joint Venturer (the ''Bankrupt Joint Venturer'')
before withdrawal, the non-Bankrupt Joint Venturer shall have the right to
elect, by written notice to the Bankrupt Joint Venturer, within thirty (30) days
of the date of such bankruptcy (the ''Bankruptcy Date''), that the business of
the Joint Venture shall not be wound up but, instead, that the business of the
Joint Venture shall continue as if said bankruptcy had not occurred; provided,
that if the non-Bankrupt Joint Venturer elects that the Joint Venture shall not
be wound up, the non-Bankrupt Joint Venturer shall purchase and the Bankrupt
Joint Venturer shall sell all of the Joint Venture Interest and Joint Venture
Rights (the ''Bankrupt Joint Venturer's Interest'') owned by the Bankrupt Joint
Venturer in the Joint Venture at the Bankruptcy Date at a price (the ''Bankrupt
Purchase Price'') equal to the Book Value, as determined in accordance with
generally accepted accounting principles, of the Bankrupt Joint Venturer's
Interest. The Bankrupt Purchase Price shall be payable in cash at closing. The
closing of said purchase shall be held at the office of the Joint Venture thirty
(30) days after the determination of Book Value, or at such other place and time
as shall be agreed upon by the Joint Venturers.








17.

Certain Warranties and Representations.




17.1.

DS warrants and represents to RX that:




a.

DS is, and at all times while a Joint Venturer under this Agreement shall be, a
corporation duly organized, validly existing and in good standing under the laws
of the State of Arizona; and that DS has and, at all times while a Joint
Venturer under this Agreement shall have, the power and authority to conduct all
of the activities conducted by it and to be conducted by it under this
Agreement, and




b.

DS has the power and authority to execute, seal and deliver this Agreement, to
consummate the transactions contemplated by this Agreement and to take all other
actions required to be taken pursuant to the provisions of this Agreement; and
this Agreement is valid and binding upon DS in accordance with its terms.
Neither the execution, sealing and delivering of this Agreement nor the
consummation of the transactions hereby contemplated will constitute any
violation or breach of the articles of incorporation or the bylaws of DS or any
provision of any contract, document or instrument to which DS is a party, to
which DS is bound, or by which any of the assets or property of DS may be
affected or secured, or any order, writ, injunction, decree, statute, rule or
regulation.




17.2.

RX warrants and represents to DS that:




a.

RX is, and at all times while a Joint Venturer under this Agreement shall be, a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas; and that RX has and, at all times while a Joint Venturer
under this Agreement shall have, the power and authority to conduct all of the
activities conducted by it and to be conducted by it under this Agreement; and




b.

RX has the power and authority to execute, seal and deliver this Agreement, to
consummate the transactions contemplated by this Agreement and to take all other
actions required to be taken pursuant to the provisions of this Agreement; and
this Agreement is valid and binding upon RX in accordance with its terms.
Neither the execution, sealing and delivering of this Agreement nor the
consummation of the transactions hereby contemplated will constitute any
violation or breach of the articles of incorporation or the bylaws of RX or any
provision of any contract, document or instrument to which RX is a party, by
which RX is bound, or by which any of the assets or property of RX may be
affected or secured, or any order, writ, injunction, decree, statute, rule or
regulation.








18.

Notices.

 

Any and all notices, offers, acceptances, requests, certifications and consents
provided for in this Agreement shall be in writing and shall be given and be
deemed to have been given when mailed by registered or certified mail, return
receipt requested, to the last address which the addressee has given to the
Joint Venture. The address of each Joint Venturer is set forth under its
signature at the end of this Agreement, and each Joint Venturer agrees to notify
the other Joint Venturers of any change of address. The address of the Joint
Venture shall be its principal office.




19.

Governing Law.




It is the intent of the parties hereto that all questions with respect to the
construction of this Agreement and the rights, duties, obligations and
liabilities of the parties shall be determined in accordance with the applicable
provisions of the laws of the State of Texas.




20.

Arbitration




Except for actions to protect Proprietary Rights and to enforce an arbitrator's
decision hereunder, all disputes, controversies, or claims arising out of or
relating to this Agreement or a breach thereof shall be submitted to and finally
resolved by arbitration under the rules of the American Arbitration Association
("AAA") then in effect.  There shall be one arbitrator, and such arbitrator
shall be chosen by mutual agreement of the parties in accordance with AAA rules.
 The arbitration shall take place in Harris County, Texas.  The arbitrator shall
apply the laws of the State of Texas to all issues in dispute.  The findings of
the arbitrator shall be final and binding on the parties, and may be entered in
any court of competent jurisdiction for enforcement.  Legal fees shall be
awarded to the prevailing party in the arbitration.




21.

Miscellaneous Provisions.




21.1.

This Agreement shall be binding upon, and inure to the benefit of, all parties
hereto, their legal representatives, guardians, successors, and their assigns to
the extent, but only to the extent, that assignment is provided for in
accordance with, and permitted by, the provisions of this Agreement.




21.2.

Nothing herein contained shall be construed to constitute any Joint Venturer the
agent, servant or employee of the other Joint Venturer, except as specifically
provided in this Agreement, or to limit in any manner the Joint Venturers or
their respective directors, officers, shareholders, agents, servants, and
employees in carrying on their own respective businesses or activities.




21.3.

The parties hereto agree that they and each of them will take whatever action or
actions are deemed by counsel to the Joint Venture to be reasonably necessary or
desirable from time to time to effectuate the provisions or intent of this
Agreement, and to that end the parties hereto agree that they will execute,
acknowledge, seal and deliver any further instruments or documents which may be
necessary to give force and effect to this Agreement or any of the provisions
hereof, or to carry out the intent of this Agreement, or any of the provisions
hereof.





21.4.

Throughout this Agreement, where such meanings would be appropriate: (i) the
masculine gender shall be deemed to include the feminine and the neuter and vice
versa, and (ii) the singular shall be deemed to include the plural, and vice
versa. The headings herein are inserted only as a matter of convenience and
reference, and in no way define, limit or describe the scope of the Agreement,
or the intent of any provisions thereof.




21.5.

This Agreement and any Exhibit attached hereto sets forth all (and is intended
by all parties hereto to be an integration of all) of the promises, agreements,
conditions, understandings, warranties and representations among the parties
hereto with respect to the Joint Venture, the business of the Joint Venture and
the property of the Joint Venture, and there are no promises, agreements,
conditions, understandings, warranties or representations, oral or written,
express or implied, among them other than as set forth herein.




21.6.

Nothing contained in this Agreement shall be construed as requiring the
commission of any act contrary to law. Wherever there is any conflict between
any provision of this Agreement and any statute, law, ordinance or regulation
contrary to which the parties have no legal right to contract, the latter shall
prevail, but in such event the provisions of this Agreement thus affected shall
be curtailed and limited only to the extent necessary to conform with said
requirement of law. In the event that any part, article, section, paragraph or
clause of this Agreement shall be held to be indefinite, invalid or otherwise
unenforceable, the entire Agreement shall not fail on account thereof, and the
balance of the Agreement shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed, sealed and delivered this
Agreement, all as of the date first above written.




LAURA CLELLAND

d.b.a. DIABETESOURCE, INC.

207 Williamson Avenue

Winslow, AZ 86047

(928) 289.2778 Office / (928) 289.6777 Fax

(928) 587.0881 Mobile / (928) 289.6676 Home







By:

_//s// Laura Clelland_______________

Laura Clelland







RX FULFILLMENT SERVICES, INC.

9100 Southwest Freeway, Suite 130A

Houston, TX 77074

(713) 776.8984 Office / (713) 988-7034 Fax







By:

__//s// Daryl Webster____________

Daryl Webster

